DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 01/24/2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110, 110a, 110b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,011,301 in view of Yakaki [WO 2017/110952].
Regarding Claim 1, U.S. Patent No. 11,011,301 shows a coil element, comprising: an insulator body including a plurality of first insulating layers and a plurality of second insulating layers laminated in a stacking direction; a plurality of first conductive patterns formed on the plurality of first insulating layers; and a plurality of second conductive patterns formed on the plurality of second insulating layers, wherein the insulator body includes a first end region situated at a top in the stacking direction, a second end region situated at a bottom in the stacking direction, and an intermediate region situated between the first end region and the second end region, the first end region includes one or more of the plurality of first insulating layers only, the second end region includes one or more of the plurality of second insulating layers only, the intermediate region includes other one or more of the plurality of first insulating layers 
U.S. Patent No. 11,011,301 does not show the insulator body includes a first portion and a second portion that is an area other than the first portion, the first portion covering upper and lower surfaces of at least one of one or more intermediate first conductive patterns in the intermediate region among the plurality of first conductive patterns and wherein an electrical resistivity of the first portion is higher than an electrical resistivity of the second portion.  
Yakaki shows a coil component (Figs. 6-7) teaching and suggesting the insulator body includes a first portion (h, i) and a second portion (a-f, j and g, k-o) that is an area other than the first portion (see Figs. 6-7), the first portion covering upper and lower surfaces of at least one of one or more intermediate first conductive patterns in the intermediate region among the plurality of first conductive patterns (see Figs. 6-7, elements h, i covering upper and lower surfaces of element P5), wherein an electrical resistivity of the first portion is higher than an electrical resistivity of the second portion (elements h, i being made of glass and/or alumina is a dielectric that inherently have an electrical resistivity higher than elements a-f, j and g, k-o being made of magnetic material of ferrite, iron, nickel, and/or copper, see English translation). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulator body includes a first portion and a second portion that is an area other than the first portion, the first portion covering upper and lower surfaces of at least one of one or more intermediate first conductive patterns in the intermediate region among the plurality of first conductive .

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,011,301 in view of Suzuki et al. [2007/0057755].
Regarding Claim 1, U.S. Patent No. 11,011,301 shows a coil element, comprising: an insulator body including a plurality of first insulating layers and a plurality of second insulating layers laminated in a stacking direction; a plurality of first conductive patterns formed on the plurality of first insulating layers; and a plurality of second conductive patterns formed on the plurality of second insulating layers, wherein the insulator body includes a first end region situated at a top in the stacking direction, a second end region situated at a bottom in the stacking direction, and an intermediate region situated between the first end region and the second end region, the first end region includes one or more of the plurality of first insulating layers only, the second end region includes one or more of the plurality of second insulating layers only, the intermediate region includes other one or more of the plurality of first insulating layers and other one or more of the plurality of second insulating layers arranged alternately in the stacking direction.
U.S. Patent No. 11,011,301 does not show the insulator body includes a first portion and a second portion that is an area other than the first portion, the first portion 
Suzuki et al. shows a coil component (Figs. 3-4) teaching and suggesting the insulator body includes a first portion (33a, 33b, 33c, 33d, 33e) and a second portion (32a, 32b, 32c, 32d, 34e) that is an area other than the first portion (see Figs. 3-4), the first portion covering upper and lower surfaces of at least one of one or more intermediate first conductive patterns in the intermediate region among the plurality of first conductive patterns (see Figs. 6-7, elements 33a, 33b, 33c, 33d, 33e covering upper and lower surfaces of element 35b), wherein an electrical resistivity of the first portion is higher than an electrical resistivity of the second portion (elements 33a, 33b, 33c, 33d, 33e being made of a dielectric inherently have an electrical resistivity higher than elements 32a, 32b, 32c, 32d, 34e being made of magnetic material, Paragraph [0015]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulator body includes a first portion and a second portion that is an area other than the first portion, the first portion covering upper and lower surfaces of at least one of one or more intermediate first conductive patterns in the intermediate region among the plurality of first conductive patterns and wherein an electrical resistivity of the first portion is higher than an electrical resistivity of the second portion as taught by Suzuki et al. for the device as .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 11, recites “it” is unclear and indefinite. The examiner suggests clarification.
Claim 4, line 11, recites “it” is unclear and indefinite. The examiner suggests clarification.
Claim 5 recites the limitation "the first external electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second external electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yakaki [WO 2017/110952].
Regarding Claim 1, Yakaki shows a coil element (Figs. 6-7), comprising: 
an insulator body (5) including a plurality of first insulating layers (g, k-o, i) and a plurality of second insulating layers (a-f, j, h) laminated in a stacking direction (see Figs. 6-7); 
a plurality of first conductive patterns (11d, 12b-12d, P5, P7) formed on the plurality of first insulating layers (see Figs. 6-7); and 
a plurality of second conductive patterns (13a-13c, 14a, P3, P6) formed on the plurality of second insulating layers (see Figs. 6-7), 
wherein the insulator body includes a first end region (first region having elements l-o) situated at a top in the stacking direction (see Figs. 6-7), a second end 
the first end region includes one or more of the plurality of first insulating layers only (first region having elements l-o), 
the second end region includes one or more of the plurality of second insulating layers only (second region having elements a-e), 
the intermediate region includes other one or more of the plurality of first insulating layers (g, k) and other one or more of the plurality of second insulating layers (f, j) arranged alternately in the stacking direction (see Figs. 6-7), 
the insulator body includes a first portion (h, i) and a second portion (a-f, j and g, k-o) that is an area other than the first portion (see Figs. 6-7), the first portion covering upper and lower surfaces of at least one of one or more intermediate first conductive patterns in the intermediate region among the plurality of first conductive patterns (see Figs. 6-7, elements h, i covering upper and lower surfaces of element P5), 
wherein an electrical resistivity of the first portion is higher than an electrical resistivity of the second portion (elements h, i being made of glass and/or alumina is a dielectric that inherently have an electrical resistivity higher than elements a-f, j and g, k-o being made of magnetic material of ferrite, iron, nickel, and/or copper, see English translation). 
Regarding Claim 2, Yakaki shows the first portion (h, i) is further provided to cover upper and lower surfaces of at least one of one or more intermediate second 
Regarding Claim 6, Yakaki shows one or more first connection via conductive members connecting the plurality of first conductive patterns to each other (see English translation, via conductors are shown in circular shape in Figs. 7(a)-7(m) connecting elements 11d, 12b-12d, P5, P7); and one or more second connection via conductive members connecting the plurality of second conductive patterns to each other (see English translation, via conductors are shown in circular shape in Figs. 7(a)-7(m) connecting elements 13a-13c, 14a, P3, P6).

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. [U.S. Pub. No. 2007/0057755].
Regarding Claim 1, Suzuki et al. shows a coil element (Figs. 3-4), comprising: 
an insulator body (30) including a plurality of first insulating layers (34b, 34d, 34e, 36b) and a plurality of second insulating layers (36a, 34a, 34c) laminated in a stacking direction (see Figs. 3-4); 
a plurality of first conductive patterns (35b, 35d) formed on the plurality of first insulating layers (34b, 34d, 34e, 36b, see Figs. 3-4); and 
a plurality of second conductive patterns (35a, 35c) formed on the plurality of second insulating layers (36a, 34a, 34c, see Figs. 3-4), 
wherein the insulator body includes a first end region (first region having element 34d) situated at a top in the stacking direction (see Figs. 3-4), a second end region 
the first end region includes one or more of the plurality of first insulating layers only (first region having element 34d), 
the second end region includes one or more of the plurality of second insulating layers only (second region having element 34a), 
the intermediate region includes other one or more of the plurality of first insulating layers (34b) and other one or more of the plurality of second insulating layers (34c) arranged alternately in the stacking direction (see Figs. 3-4), 
the insulator body includes a first portion (33a, 33b, 33c, 33d, 33e) and a second portion (32a, 32b, 32c, 32d, 34e) that is an area other than the first portion (see Figs. 3-4), the first portion covering upper and lower surfaces of at least one of one or more intermediate first conductive patterns in the intermediate region among the plurality of first conductive patterns (see Figs. 6-7, elements 33a, 33b, 33c, 33d, 33e covering upper and lower surfaces of element 35b), 
wherein an electrical resistivity of the first portion is higher than an electrical resistivity of the second portion (elements 33a, 33b, 33c, 33d, 33e being made of a dielectric inherently have an electrical resistivity higher than elements 32a, 32b, 32c, 32d, 34e being made of magnetic material, Paragraph [0015]).  
Regarding Claim 2, Suzuki et al. shows the first portion is further provided to cover upper and lower surfaces of at least one of one or more intermediate second conductive patterns in the intermediate region among the plurality of second conductive 
Regarding Claim 3, Suzuki et al. shows a first external electrode (48) electrically connected to a first end portion of a first coil unit (end portion of element 35b), the first coil unit including the plurality of first conductive patterns (35b, 35d); and a second external electrode (49) electrically connected to a second end portion of the first coil unit (end portion of element 35d), wherein the plurality of first conductive patterns includes a first edge conductive pattern (see Fig. 3 and Drawing 1 below, first edge E1) disposed closest to the first external electrode (first edge E1 disposed closest to element 48 compared to element 36b) and a second edge conductive pattern (second edge E2) disposed closest to the second external electrode (second edge E2 disposed closest to element 49 compared to element 36b), wherein the first edge conductive pattern is included in the one or more intermediate first conductive patterns (see Figs. 3-4), and the first portion is provided such that it covers upper and lower surfaces of the first edge conductive pattern (see Figs. 3-4 and Drawing 1 below, elements 33a, 33b, 33c, 33d, 33e covers upper and lower surfaces of first edge E1).
Regarding Claim 4, Suzuki et al. shows a third external electrode (47) electrically connected to a first end portion of a second coil unit (end portion of element 35a), the second coil unit including the plurality of second conductive patterns (35a, 35c); and a fourth external electrode (46) electrically connected to a second end portion of the second coil unit (end portion of element 35c), wherein the plurality of second conductive patterns includes a third edge conductive pattern (see Fig. 3 and Drawing 1 below, third edge E3) disposed closest to the third external electrode (third edge E3 disposed 
Regarding Claim 5, Suzuki et al. shows the first external electrode (48), the second external electrode (49), the third external electrode (47), and the fourth external electrode (46) are all provided on a bottom surface of the insulator body (see Figs. 3-4), 3 4871-0714-7532.v1U.S. Patent Appl. No.: 16/516,616Preliminary AmendmentAttorney Docket: 083146-0504351the first external electrode (48) and the first edge conductive pattern (first edge E1) are connected by a first lead via conductive member (43), the second external electrode (49) and the second edge conductive pattern (second edge E1) are connected by a second lead via conductive member (45), the third external electrode (47) and the third edge conductive pattern (third edge E3) are connected by a third lead via conductive member (40), the fourth external electrode (46) and the fourth edge conductive pattern (fourth edge E4) are connected by a fourth lead via conductive member (42), and the first portion (33a, 33b, 33c, 33d, 33e) is provided to be interposed between the first lead via conductive member (43) and the plurality of second conductive patterns (35a, 35c, see Figs. 3-4, portions of elements 33a, 33b, 33c, 33d, 33e interposed between elements 43 and 35a, 35c), between the second lead via conductive member (45) and the plurality of second conductive patterns (35a, 35c, see Figs. 3-4, portions of 
Regarding Claim 6, Suzuki et al. shows one or more first connection via conductive members (44) connecting the plurality of first conductive patterns (35b, 35d) to each other (see Figs. 3-4); and one or more second connection via conductive members (41) connecting the plurality of second conductive patterns (35a, 35c) to each other (see Figs. 3-4). 

    PNG
    media_image1.png
    761
    614
    media_image1.png
    Greyscale

Drawing 1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abel [U.S. Patent No. 6,198,374] shows a first portion (180) and a second portion (152, 154, 156, 158, 160, 162, 164) that is an area other than the first portion (see Figs. 3-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837